On Motion to Dismiss Appeal.
MONROE, C. J.
The state prosecutes this appeal from a judgment rejecting its demand against defendant for the payment of certain license taxes. Defendant moves to dismiss the appeal on the ground that the state has furnished no appeal bond and has not paid the cost of preparing or filing the transcript.
[1] The state owes no cost in her own courts. State v. Succession of Richard Taylor, 33 La. Ann. 1272, 1273; State v. Miles Taylor, 34 La. Ann. 978; Succession of Kate Townsend, 40 La. Ann. 66, 3 South. 488; State ex rel. Swords, Sheriff, v. Estorge, 110 La. 479, 34 South. 643. And she cannot be required to give bond for costs for which she cannot be held liable. Moreover, paragraph 2 of section 26 of Act No. 171 of 1898, p. 420, expressly declares that the state shall pay no costs in license suits.
The motion to dismiss the appeal is therefore overruled.